Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/12/2022 has been entered. Claims 1-11 and 21-36 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejection previously set forth in the Final Office Action mailed 06/13/2022. New grounds of rejections necessitated by amendments are discussed below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharaf et al. (US 20080001099 A1).
Regarding claim 1, Sharaf teaches a method for calibrating a multispectral analysis system (paragraph [0027]), the method comprising: 
calibrating the system to detect a fluorescence emission from a first fluorescent entity in a biological sample (paragraphs [0024] and [0029] teach calibration is performed for a spectral detector instrument wherein mixture of dyes in a calibration plate are related to the dyes and dye combinations used in an assay; paragraph [0031] teaches up to five dyes are used, wherein any one of the dyes is interpreted as the first fluorescent entity; paragraph [0029] teaches dye mixtures should reflect the dye combinations used by the assay to detect a particular target sample) using a first calibration region (paragraph [0024], teaches each well of a calibration plate includes dye mixtures, wherein the first calibration region is interpreted as one of the wells with a dye mixture) of a calibration sample (paragraph [0024], “calibration plate”), wherein the biological sample comprises the first fluorescent entity and a second fluorescent entity (paragraph [0029] teaches dye mixtures reflect the dye combinations used by the assay to detect a particular target sample; paragraph [0078] teaches a sample plate is prepared with one or more potential targets and spectral species), 
wherein the calibration sample comprises a plurality of calibration regions on a substrate (abstract; paragraph [0024] teach a calibration plate, i.e. substrate, containing one or more dye mixtures in each well), and 
wherein the plurality of calibration regions comprises:
the first calibration region corresponding to the first fluorescent entity (paragraph [0024] teaches each well of a calibration plate includes dye mixtures, wherein the first calibration region is interpreted as one of the wells with a dye mixture; paragraph [0053] and Fig. 3C teach mixtures of different dyes, wherein the rows of the matrix correspond to different mixtures, which correspond to a first fluorescent entity; e.g. the second row corresponds to TET; note that “corresponding” is interpreted as an arbitrary selection), wherein the first calibration region comprises a concentration of the first fluorescent entity that is larger than a non-zero concentration of the second fluorescent entity (Fig. 3C teaches the second row having 100nM of TET is larger than 50nM of FAM); and
a second calibration region corresponding to the second fluorescent entity (paragraph [0024] teaches each well of a calibration plate includes dye mixtures, wherein the second calibration region is interpreted as one of the wells with a dye mixture; paragraph [0053] and Fig. 3C teach mixtures of different dyes, wherein the rows of the matrix correspond to different mixtures, which correspond to a second fluorescent entity; e.g. the third row corresponds to FAM; note that “corresponding” is interpreted as an arbitrary selection), wherein the second calibration region comprises a concentration of the second fluorescent entity that is larger than a concentration of the first fluorescent entity (Fig. 3C teaches the third row having 100nM of FAM is larger than 50nM of TET).
Regarding claim 3, Sharaf further teaches wherein the calibration sample is a calibration plate comprising a plurality of sample wells (paragraph [0026]).
Regarding claim 4, Sharaf further teaches wherein a fluorescence emission spectrum of the first fluorescent entity at least partially overlaps with a fluorescence emission spectrum of the second fluorescent entity (paragraph [0031] teach that spectral overlap and interaction takes place between dyes).
Regarding claim 5, Sharaf further teaches wherein the first and second fluorescent entities are each associated with spectral emission channels in the multispectral analysis system (paragraph [0045] teaches that the mixture of dyes are associated with a spectral channel of the instrument, for example one column represents a bin sensitive to a range of 495 to 525 nm), and wherein the fluorescence emission from the first fluorescent entity is detected by the multispectral analysis system in the spectral emission channel associated with the second fluorescent entity (the fluorescent dyes of FAM and TET have fluorescence emissions in the range of the spectral channel disclosed in paragraph [0045], thus the fluorescence emission of TET is detected by the system in the spectral emission channel associated with the second fluorescent entity; furthermore, paragraph [0031] teaches spectral overlap occurs, thus fluorescence emission of TET inherently would be detected by the emission channel associated with FAM).
Regarding claim 6, Sharaf further teaches wherein the biological sample comprises a plurality of fluorescent entities that are each fluorescent dyes (paragraphs [0006] and [0031] teach fluorescent dyes; paragraph [0029] teaches dye mixtures reflect the dye combinations used by the assay to detect a particular target sample; paragraph [0078] teaches a sample plate is prepared with one or more potential targets and spectral species).
Regarding claim 11, Sharaf further teaches the method further comprising using the calibrated multispectral analysis system to identify one or more gene targets in the biological sample (paragraph [0003] teaches measuring gene expression for a given target; paragraphs [0078]-[0080] teach measuring concentration of a target, interpreted as identifying a target, wherein the target is a specific polynucleotide sequence, i.e. gene).
Regarding claim 31, Sharaf further teaches wherein the concentration of the first fluorescent entity in the first calibration region is inherently configured to reduce spectral cross-talk of the fluorescence emission of the first fluorescent entity in the biological sample into a spectral emission channel for the second fluorescent entity in the biological sample (Fig. 3C teaches the second row having 100nM of TET is larger than 50nM of FAM; Since 100nM of TET is larger than 50nM of FAM, the concentration of TET inherently is configured to reduce spectral cross-talk of the fluorescence emission of TET into a spectral emission channel for FAM).
	Additionally, the limitations of “configured to reduce spectral cross-talk…” is interpreted as intended results of the method claim (see MPEP 2111.04 (I), ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’). Since Sharaf teaches the method comprising a concentration of the first fluorescence entity in the first calibration region (Fig. 3C teaches the second row having 100nM of TET is larger than 50nM of FAM), reducing spectral cross-talk would be an intended result of having the concentration. Note that “reduce cross-talk…” is not a positively recited method step, but rather limitations related to the components of the calibration sample comprising the plurality of calibration regions. Note that a specific “concentration” is not claimed.
Regarding claim 32, Sharaf further teaches wherein the second calibration region comprises a non-zero concentration of the first fluorescent entity (Fig. 3C teaches the first fluorescent entity, TET, is 50nM).
Regarding claim 33, Sharaf further teaches the method further comprising, prior to said calibrating: 
selecting the calibration sample comprising the first calibration region (paragraphs [0029] and [0053] teach dye mixtures are specifically selected for the calibration matrix, wherein paragraph [0086] teaches the calibration matrix is used to calibrate a spectral response; Fig. 3C shows a concentration matrix that comprises the first calibration region, wherein the first calibration region is interpreted as one of the wells with a dye mixture; paragraph [0053] and Fig. 3C teach mixtures of different dyes, wherein the rows of the matrix correspond to different mixtures, which correspond to a first fluorescent entity; e.g. the second row corresponds to TET) to inherently reduce cross-talk from an emission channel of the first fluorescent entity in the biological sample into an emission channel of the second fluorescent entity in the biological sample (Fig. 3C teach the second row having 100nM of TET is larger than 50nM of FAM; Since 100nM of TET is larger than 50nM of FAM, the concentration of TET inherently is configured to reduce spectral cross-talk of the fluorescence emission of TET into a spectral emission channel for FAM).
Additionally, the limitations of “to reduce spectral cross-talk…” is interpreted as intended results of the method claim (see MPEP 2111.04 (I), ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’). Since Sharaf teaches the method comprising a concentration of the first fluorescence entity in the first calibration region (Fig. 3C teaches the second row having 100nM of TET is larger than 50nM of FAM), reducing spectral cross-talk would be an intended result of having the concentration. 
Regarding claim 34, Sharaf further teaches wherein said calibrating comprises: 
selecting a spectral band to measure a fluorescence emission from the first fluorescent entity in the first calibration region (paragraphs [0036]-[0038] teach a selected excitation filter, a beam splitter, and an emission filter to correspond to a spectral species to be measured; paragraph [0073] teaches recording emission spectra of dyes; thus it is implied that a spectral band is selected to measure fluorescence emission of TET)
measuring the fluorescent emission from the first calibration region and corresponding to the first fluorescent entity (paragraph [0073] teaches recording emission spectra of dyes; it is implied that TET is measured since Fig. 3C shows the mixtures of dyes used for calibration); and 
storing the fluorescent emission from the first calibration region to calibrate the system to measure the fluorescence emission from the first fluorescent entity in the biological sample (paragraph [0073] teaches storing emission spectra for dyes, which implies TET is stored since TET is one of the dyes in the mixture as shown in Fig. 3C; paragraphs [0024] and [0029] teach calibration is performed for a spectral detector instrument wherein mixture of dyes in a calibration plate are related to the dyes and dye combinations used in an assay; paragraph [0051] teaches calibration of spectral response of a target sample using the calibration matrix).
Regarding claim 35, Sharaf further teaches the method further comprising: 
calibrating the system to detect a fluorescence emission from the second fluorescent entity in the biological sample using the second calibration region of the calibration sample (paragraphs [0024] and [0029] teach calibration is performed for a spectral detector instrument wherein mixture of dyes in a calibration plate are related to the dyes and dye combinations used in an assay; paragraph [0031] teaches up to five dyes are used, wherein any one of the dyes is interpreted as the second fluorescent entity; paragraph [0029] teaches dye mixtures should reflect the dye combinations used by the assay to detect a particular target sample; paragraph [0053] and Fig. 3C teach mixtures of different dyes, wherein the rows of the matrix correspond to different mixtures, which correspond to a second fluorescent entity; e.g. the third row corresponds to FAM), 
wherein the concentration of the second fluorescent entity in the second calibration region is inherently configured to reduce spectral cross-talk between spectral emission channels of the first and second fluorescent entities in the biological sample (Fig. 3C teaches in the third row that 100nM of FAM is larger than 50nM of TET, the concentration of FAM inherently is configured to reduce spectral cross-talk between spectral emission channels of TET and FAM).
	Additionally, the limitations of “configured to reduce spectral cross-talk…” is interpreted as intended results of the method claim (see MPEP 2111.04 (I), ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’). Since Sharaf teaches the method comprising a concentration of the second fluorescent entity in the second calibration region (Fig. 3C teaches in the third row that 100nM of FAM is larger than 50nM of TET), reducing spectral cross-talk would be an intended result of having the concentration. Note that “reduce cross-talk…” is not a positively recited method step, but rather limitations related to the components of the calibration sample comprising the plurality of calibration regions. Note that a specific “concentration” is not claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Hulme et al. (US 20150160132 A1).
Regarding claim 2, while Sharaf teaches dyes may include Cy-5 (paragraph [0038]) and various combinations of concentrations of the dyes are used (Fig. 3C), Sharaf fails to teach wherein the first fluorescent entity is Cy5 and the second fluorescent entity is Cy5.5.
Hulme teaches PCR fluorescence reference standard that can be advantageously used to validate a fluorescence signal obtained in a thermal cycler (abstract). Hulme teaches that calibration to a traceable standard can be used to determine whether an instrument is precise and accurate and it can also be used to determine whether the instrument has a bias (paragraph [0011]). Hulme teaches common fluorophores include FAM, TET, Cy5 and Cy5.5 (paragraphs [0047]-[0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Hulme to provide wherein the first fluorescent entity is Cy5 and the second fluorescent entity is Cy5.5. Doing so would utilize known fluorescent entities in the art, as taught by Hulme, which would have a reasonable expectation of successfully calibrating a system. Furthermore, it would have been obvious to choose wherein the first fluorescent entity is Cy5 and the second fluorescent entity is Cy5.5 from a finite number of identified, predictable fluorescent entities to detect sequences, i.e., it would have been obvious to try the specific fluorescent entities to enhance and optimize the multispectral analysis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Livak et al. (US 20050255485 A1).
Regarding claim 7, Sharaf further teaches wherein the second fluorescent entity is a fluorescent dye (Fig. 3C and paragraph [0053], interpreted as FAM; paragraphs [0006] and [0031] teach fluorescent dyes). While Sharaf teaches PCR measurements for gene expression (paragraph [0002]), Sharaf fails to teach wherein the first fluorescent entity is an endogenous fluorescent moiety.
Livak teaches a method of detecting genetic anomaly based on fluorescence (abstract). Livak teaches an endogenous fluorescence moiety (claim 62, “endogenous reference sequence detection probe comprising a second fluorophore”). Livak teaches a calibrator reaction mixture comprises the endogenous reference sequence (paragraph [0018]). Livak teaches standards of known concentrations are utilized, which can comprise endogenous control and exogenous controls (paragraph [0036]). Livak teaches endogenous reference sequence comprising fluorescent probes such as FAM, Cy5, and TET (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Livak to provide wherein the first fluorescent entity is an endogenous fluorescent moiety. Doing so would utilize known fluorescent entities in the art, as taught by Livak, which would have a reasonable expectation of successfully calibrating a system. Furthermore, it would have been obvious to choose wherein the first fluorescent entity is an endogenous fluorescent moiety from a finite number of identified, predictable fluorescent entities to detect sequences, i.e., it would have been obvious to try the first fluorescent entity as an endogenous fluorescent moiety to enhance and optimize the multispectral analysis.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Hiddessen et al. (US 20170152550 A1).
Regarding claim 8, Sharaf fails to teach wherein a fraction of the second fluorescent entity in the calibration sample relative to a total amount of the first and the second entities in the calibration sample is between 0.02 and 0.08.
Hiddessen teaches a calibration standard for a detection instrument (abstract), wherein the calibration standard includes a mixture of first droplets and second droplets, wherein the first and second droplets contain a fluorescent dye (abstract). Hiddessen teaches the droplets are highly uniform can be subjected to a reaction such as PCR, so that target nucleic acids are amplified (paragraphs [0121] and [0126]). Hiddessen teaches fluorescent dyes comprise Cy5, Cy5.5, FAM, TET (paragraph [0140]). Hiddessen teaches a fraction of second fluorescent droplet in the calibration standard relative to a total amount of the first and second fluorescent droplets in the calibration standard is between 0.02 and 0.08 (paragraph [0187] teaches a mixture of droplets can have a ratio of a first population of droplets to a second population of droplets to be 20:1, i.e. 0.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Hiddessen to provide wherein a fraction of the second fluorescent entity in the calibration sample relative to a total amount of the first and the second entities in the calibration sample is between 0.02 and 0.08 (i.e., 0.05). It would have been obvious to choose the fraction between 0.02 and 0.08 from a finite number of identified, predictable solutions for mixing ratios of the fluorescent entities as taught by Hiddessen (paragraph [0187]), i.e. it would have been obvious to try the specific fraction to enhance and optimize calibration of the multispectral analysis.
Regarding claim 9, Sharaf in view of Hiddessen teach wherein the fraction of the second fluorescent entity in the calibration sample is between 0.03 and 0.07 (see claim 8, Hiddessen, ratio of 20:1, i.e. 0.05).
Regarding claim 10, Sharaf in view of Hiddessen teach wherein the fraction of the second fluorescent entity in the calibration sample is between 0.04 and 0.06 (see claim 8, Hiddessen, ratio of 20:1, i.e. 0.05).

In an alternative interpretation, claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Zhu et al. (US 20110301062 A1).
Regarding claim 33, Sharaf further teaches the method further comprising, prior to said calibrating: 
selecting the calibration sample comprising the first calibration region (paragraphs [0029] and [0053] teach dye mixtures are specifically selected for the calibration matrix, wherein paragraph [0086] teaches the calibration matrix is used to calibrate a spectral response; Fig. 3C shows a concentration matrix that comprises the first calibration region, wherein the first calibration region is interpreted as one of the wells with a dye mixture; paragraph [0053] and Fig. 3C teach mixtures of different dyes, wherein the rows of the matrix correspond to different mixtures, which correspond to a first fluorescent entity; e.g. the second row corresponds to TET).
If it is determined that Sharaf fails to teach selecting the calibration sample comprising the first calibration region to reduce cross-talk from an emission channel of the first fluorescent entity in the biological sample into an emission channel of the second fluorescent entity in the biological sample, Zhu teaches methods for making corrections and calculating correction factors to correct fluorescence intensities for errors caused by cross-talk of multiple fluorophores (abstract). Zhu teaches that emission and excitation spectra of most fluorophores have some overlap, and in order for measurements to be meaningful, emission should be corrected (paragraph [0011]). Zhu teaches fluorophores should be selected to avoid distortion (paragraph [0008]) and that an ideal system that includes a particular combination of fluorophores should avoid cross-talk (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to incorporate the teachings of Sharaf to provide selecting the calibration sample comprising the first calibration region to reduce cross-talk from an emission channel of the first fluorescent entity in the biological sample into an emission channel of the second fluorescent entity in the biological sample. Doing so would allow for correction of errors of cross-talk, which is known in the art as taught by Zhu, to improve analysis of fluorescence, as taught by Zhu. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sharaf as applied to claim 1 above, and further in view of Marks (US 20160237474 A1).
Regarding claim 36, Sharaf further teaches the method further comprising, after said calibrating: 
measuring fluorescence emissions from the first and second fluorescent entities in the biological sample (paragraph [0079] teaches measuring spectral response of a sample plate prepared with one or more potential targets and spectral species, wherein Fig. 3C shows the spectral species which include TET and FAM; paragraph [0029] teaches dye mixtures should reflect the dye combinations used by the assay to detect a particular target sample).
Sharaf fails to teach using information from the first and second calibration regions of the calibration sample to calibrate the fluorescence emissions from the first and second fluorescent entities, respectively, in the biological sample.
	Marks teaches a method for normalizing spectra across instruments, wherein each instrument comprises a plurality of wells, each well containing a plurality of fluorescent dyes (abstract). Marks teaches that in order to accurately monitor a sample, a system must be calibrated for each dye emission (paragraph [0037]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharaf to provide using information from the first and second calibration regions of the calibration sample to calibrate the fluorescence emissions from the first and second fluorescent entities, respectively, in the biological sample. Doing so would utilize known methods of calibration emission from multiple dyes, which would have a reasonable expectation of successfully improving accuracy when analyzing a sample as taught by Marks. 

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “fluorescence from the first fluorescent entity in the biological sample would not be calibrated with the second calibration region having a concentration of the second fluorescent entity that is larger than a concentration of the first fluorescent entity”; “the fluorescence from A in the sample is not calibrated with the second calibrator”; “…particular concentration of the fluorescence entity”; “Sharaf fails to describe a particular relationship between the fluorescence to be calibrated and the calibration region to calibrate that fluorescence emission”, see pages 12-14 of Remarks) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments that “Sharaf fails to describe a particular relationship between the fluorescence to be calibrated and the calibration region to calibrate that fluorescence emission” (see page 14 of Remarks), the examiner respectfully disagrees. 
Sharaf teaches that calibration is performed for a spectral detector instrument wherein mixture of dyes in a calibration plate are related to the dyes and dye combinations used in an assay (paragraphs [0024], [0027], and [0029]) and that dye mixtures should reflect the dye combinations used by the assay to detect a particular target sample (paragraph [0029]).
In response to applicant’s discussion regarding the Office’s interpretation of “corresponding” (see page 14-16 of Remarks), the examiner respectfully disagrees. As discussed in the Interview (filed 08/16/2022), “corresponding” is not interpreted as a positively recited step, but rather it is an arbitrary term where one could select any of the available fluorescent entities to be the first and the second fluorescent entities. The claimed language is describing the components of the plurality of calibration regions. As stated above, Sharaf teaches the first calibration region corresponding to the first fluorescent entity (paragraph [0024] teaches each well of a calibration plate includes dye mixtures, wherein the first calibration region is interpreted as one of the wells with a dye mixture; paragraph [0053] and Fig. 3C teach mixtures of different dyes, wherein the rows of the matrix correspond to different mixtures, which correspond to a first fluorescent entity; e.g. the second row corresponds to TET; note that “corresponding” is interpreted as an arbitrary selection).
Furthermore, Sharaf teaches calibrating the system using a first calibration region corresponding to the first fluorescence entity (paragraph [0024] teaches each well of a calibration plate includes dye mixtures, wherein the first calibration region is interpreted as one of the wells with a dye mixture; paragraph [0053] and Fig. 3C teach mixtures of different dyes, wherein the rows of the matrix correspond to different mixtures, which correspond to a first fluorescent entity; e.g. the second row corresponds to TET; paragraph [0046] teach that each spectral species is used for calibration). Note that claim 1 is a method “comprising” the claimed limitations and does not exclude using additional calibration regions of a calibration sample. If applicant desires to exclude elements from the claim, it is suggested to utilize the transitional phrase of “consisting of” (see MPEP 2111.03).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunstream (US 20080178653 A1) teaches calibration of multiple detectable materials (abstract). Gunstream teaches calibration of emission data from multiple dyes (paragraphs [0032]-[0041]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798               

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797